DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 10/28/2020 has been entered and is currently under consideration.  Claims 1 and 6-17 are allowed with claims 2-5 and 19-20 canceled in the examiner’s amendment below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 2-5, 19, and 20 directed to claims non-elected without traverse.  Accordingly, claims 2-5, 19 and 20 are cancelled herein.  They do not contain the allowable subject matter of claim 1.

The application has been amended as follows: 

Claims 2-5 and 19-20 are canceled.
Claim Interpretation
In claim 1, “a Class A surface finish” is given the scope of “a surface substantially free of visible defects” as set forth in [0060] of Applicant specification.

Allowable Subject Matter
Claims 1 and 6-17 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest art of record, Porter (US 6551540) teaches:
A method of reducing surface imperfections in an injection molded part (Col 1, ln 41-45), comprising:
injecting a first thermoplastic polymer into a first cavity (Fig 4; Col 2, ln 45-63);
forming a ribbed structure comprising ribs in the first cavity (Fig 2: ribs 28), wherein each rib in the ribbed structure includes a microstructure on an outer portion of a rib (Fig 2: sink holes 30, front face 26; Col 2, ln 17-36); and
reducing the surface imperfections in the part by overmolding a layer formed in a second cavity onto a portion of a rib by injecting a second thermoplastic polymer into the second cavity, wherein the 
wherein the interface is disposed on an outer portion of a rib including the microstructure (Fig 2,3: front face 26), 
wherein the part has a Class A surface finish (Col 1, ln 18-19).
Porter does not teach wherein the microstructure of the ribbed structure remains unfilled with the first thermoplastic polymer or the second thermoplastic polymer.
Kaneishi et al. (US 5403647) hereinafter Kaneishi teaches using gas assisted injection molding to form a hollow portion 30 at the base of a rib to prevent sink marks (Fig 1a, 1b: thick wall portion 20, hollow portion 30; col 5, ln 22-30; Col 6, ln 36-col 7, ln 14).
Kaneishi does not teach forming the hollow portion 30 from an unfilled microstructure.
Since the prior art does not teach each and every limitation, either alone or in combination, claim 1 is allowed.
Claims 6-17 are allowed due to dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bald (US 2012/0315441) teaches a method of overmolding to prevent sink marks in injection molding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                           

                                                                                                                                                                                                /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743